Name: Commission Regulation (EEC) No 393/88 of 11 February 1988 laying down certain provisions relating to the issue of STM certificates for seed potatoes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 2. 88 Official Journal of the European Communities No L 39/ 1 1 COMMISSION REGULATION (EEC) No 393/88 of 11 February 1988 laying down certain provisions relating to the issue of STM certificates for seed potatoes HAS ADOPTED THIS REGULATION : Article 1 1 . The issuing of STM certificates for certified seed potatoes falling within subheading 0701 10 00 of the combined nomenclature is hereby suspended until 30 September 1988 . 2. STM certificates applied for and notified to the Commission for the products mentioned in the preceding paragraph in the period 23 to 26 January 1988 shall be issued in respect of 64,94 % of the quantity applied for. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 (3) thereof, Whereas by Regulation (EEC) No 220/88 (') the Commis ­ sion adopted interim protective measures relating to the suspension of the issue of STM certificates applications for which were submitted after 27 January 1988 ; whereas that suspension should be extended ; whereas that Regula ­ tion also provided that STM certificates applied for in the period 23 to 26 January 1988 could be issued for a percentage to be determined ; whereas, in view of the quantities applied for and the quantities available, it should be decided that quantities applied for be reduced by applying a percentage ; whereas that percentage should be fixed at the level given below ; Whereas the measures provided for in this Regulation are in accordance with the Management Committee for Seed, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 February 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 21 , 27. 1 . 1988, p. 27.